Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No.____________________________

JOAN V. GRIEGO,

        Plaintiff,

v.

ARIZONA PARTSMASTER, INC., d/b/a AZ PARTSMASTER, INC.,

        Defendant.


                        COMPLAINT AND JURY TRIAL DEMAND


        Plaintiff Joan V. Griego (“Plaintiff” or “Ms. Griego”), by and through undersigned

counsel, for her Complaint against Defendant Arizona Partsmaster, Inc., d/b/a AZ

Partsmaster Inc. (“Defendant” or “Company”), hereby alleges and states as follows:

                                JURISDICTION AND VENUE

     1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1332,

        1337, 1343 and 1367. This action is authorized and instituted pursuant to Section

        107(a) of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.

        § 12117(a), as amended, which incorporates by reference Section 706(f)(1) and

        (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-

        5(f)(1) and (3), and pursuant to Section 102 of the Civil Rights Act of 1991, 42

        U.S.C. § 1981(a). This Complaint also is for violations of the reciprocal or

        corresponding provisions of the Colorado Anti-Discrimination Act (CADA), C.R.S.
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 2 of 15




      §§ 24-34-401, et seq.

   2. Plaintiff has complied with all conditions precedent to the filing hereof. Plaintiff

      received via U.S. Mail a Right to Sue Notice dated January 29, 2020, which was

      sent by the U.S. Equal Employment Opportunity Commission. She also received

      a corresponding Right to Sue Notice dated December 10, 2019 from the

      Colorado Civil Rights Division.

   3. The disability that is the subject of this action occurred on or about February 16,

      2018, subsequent to the effective date of the ADA Amendments Act of 2008

      (“ADAAA”), Pub. L. No. 110-325, 122 Stat. 3553 (codified as 42 U.S.C. § 12101,

      et seq.), on or about January 1, 2009, and Plaintiff’s ADA claims are therefore

      controlled by said Amendments.

   4. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because the

      employment practices herein that Ms. Griego alleges to be unlawful were

      committed within the jurisdiction of the United States District Court for the District

      of Colorado.

                                         PARTIES

   5. At all times relevant to the allegations in this Complaint, Plaintiff was and

      continues to be a resident of Colorado. Had she been allowed to continue her

      employment at the Company, she would have worked at its warehouse located at

      11600 E. 53rd Avenue, Denver, Colorado, 80239.

   6. At all times relevant to the allegations in this Complaint, Plaintiff was an

      employee under 42 U.S.C. § 12111(4) and C.R.S. § 24-34-401(2).



                                             2
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 3 of 15




   7. At all times relevant to the allegations in this Complaint, Defendant, an Arizona

      corporation, has continuously been doing business in the State of Colorado and

      the City of Denver.

   8. At all times relevant to the allegations in this Complaint, Defendant has

      continuously been an employer engaged in an industry affecting commerce

      under Section 101(5) of the ADA, 42 U.S.C.§ 12111(5), and Section 101(7) of the

      ADA, 42 U.S.C. § 12111(7), which incorporates by reference Sections 701(g)

      and (h) of Title VII, 42 U.S.C. §§ 2000e(g) and (h).

   9. At all times relevant to the allegations in this Complaint, Defendant has been a

      covered entity under Section 101(2) of the ADA, 42 U.S.C. § 12111(2).

   10. At all times relevant to the allegations in this Complaint, Defendant was an

      employer under C.R.S. § 24-34-401(3).

                              FACTUAL ALLEGATIONS

   11. On or about August 11, 2017, Defendant hired Ms. Griego into the position of

      warehouse associate at the Company’s location at 11600 E. 53rd Avenue,

      Denver, Colorado, 80239 (“Warehouse”). Her immediate supervisor was Claudia

      Duran and her manager was Steve Covieo.

   12. When first hired by the Company, Ms. Griego’s understanding was that the

      essential functions of her job would involve counting physical inventory; entering

      the inventory information into the Company system; performing a second count

      of physical inventory; and researching any items missing from inventory.

   13. However, some time after she was hired, the Company expanded Plaintiff’s role



                                            3
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 4 of 15




      to be a “picker,” which included reading customer orders to determine items to be

      gathered; moving product from receiving or storage areas to shipping or to other

      storage areas; assembling customer orders from stock and relocating orders to a

      holding area or shipping department.

   14. Other than her supervisor Ms. Duran who would occasionally assist with picking,

      Ms. Griego was the only full-time female “picker” at the Warehouse.

   15. Because the Warehouse did not have an automated cart with a lift to pick

      products from the upper shelves, it was common practice for female employees –

      namely, Ms. Duran and Ms. Griego – to highlight heavier items (approximately

      more than 50 pounds) on customer orders and have male employees carry those

      items down the ladder.

   16. During her time with the Company, Plaintiff performed her duties satisfactorily

      and was not the subject of any disciplinary action.

   17. On or about February 15, 2018, Ms. Griego was diagnosed with breast cancer,

      which her doctors proposed to treat with chemotherapy, a bilateral mastectomy,

      and reconstruction.

   18. On or about February 16, 2018, Plaintiff informed Defendant of her breast cancer

      diagnosis.

   19. With the approval of her supervisor Ms. Duran and manager Mr. Covieo, Plaintiff

      began her medical leave for surgery on or about March 20, 2018.

   20. On or about March 23, 2018, Ms. Griego underwent a bilateral mastectomy.

   21. On March 26, 2018, Ms. Griego’s doctor completed a Certification of Health Care



                                            4
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 5 of 15




      Provider for Employee’s Serious Health Condition form (“Certification”) under the

      Family and Medical Leave Act (FMLA). On the form, Ms. Griego’s doctor stated

      that the probable duration of her surgery, recovery, and follow-up examinations

      would be from around March 23, 2018 through around May 4, 2018.

   22. In the Certification, Plaintiff’s doctor also stated that while she could return to

      work a minimum of three weeks after surgery, she would be under the following

      light duty work restrictions for another three weeks: no lifting, pushing or pulling

      25 pounds or greater. Her doctor also stated that six to eight weeks after being

      discharged from light duty, she would need to go in for weekly check-ups.

   23. In the Certification, Plaintiff’s doctor cleared Plaintiff to return to work with no

      restrictions six (6) weeks after her surgery.

   24. On or about March 26, 2018, Ms. Griego submitted the FMLA Certification to her

      manager Mr. Covieo who then sent it to the Company’s human resources

      department. Subsequently, Plaintiff was informed by the Defendant that because

      she had been with the Company for less than a year, she did not qualify for leave

      under the FMLA.

   25. Plaintiff used her accrued 18 days of sick leave and vacation time to cover her

      medical leave.

   26. From the time her medical leave began in March 2018 through the end of April

      2018, Ms. Griego stayed in touch with manager Mr. Covieo and supervisor Ms.

      Duran. During that time, Plaintiff phoned and texted them and even visited the

      Warehouse a few times. Both her manager and supervisor assured Plaintiff that



                                               5
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 6 of 15




      she should take as much time off work as needed.

   27. In or around April 2018, and in addition to the FMLA paperwork already

      submitted putting Defendant on notice of her light duty work restrictions, Ms.

      Griego attempted to engage in the interactive process and requested

      accommodations that would have allowed her to perform the essential functions

      of her job for the three-work term specified in her Certification.

   28. To comply with her light duty work restrictions, Ms. Griego requested the

      following accommodations for the three-week period specified by her doctor in

      the Certification: pulling orders within the 25-pound weight restriction; maintaining

      the cleanliness of the Warehouse; cutting box flaps; counting inventory (as she

      had originally understood her job to be); and taking the trash out. Having worked

      in the position since August 2017, Plaintiff knew that such work was readily

      available in the Warehouse and could keep her busy for the three-week term of

      her light-duty restrictions.

   29. In or around April 2018, Plaintiff notified Defendant’s human resources manager,

      Cynthia Lopez, that she was ready to return to work with the reasonable

      accommodations that she had requested.

   30. In or around April 2018, Plaintiff also met in-person with manager Mr. Covieo and

      supervisor Ms. Duran and notified them that she was ready to return to work with

      the reasonable accommodations that she had requested.

   31. Supervisor Duran informed Plaintiff that the light duty work restrictions she had

      requested could not be accommodated because it was a small company and



                                             6
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 7 of 15




      Plaintiff would need to be back to 100 percent before she could return to work.

   32. At no time did Defendant or its agents and employees attempt to engage in the

      interactive process to accommodate Plaintiff’s requested light duty work

      restrictions for the three-week term specified in the Certification.

   33. On or about May 4, 2018, Ms. Griego learned that her health insurance through

      the Defendant had been cancelled because, according to HR manager Lopez,

      Plaintiff had “abandoned” her job and that she should expect a letter that never

      came. Approximately one week later, after making a series of phone calls and

      texts, Ms. Griego learned from Manager Covieo that she had been terminated

      because she had exhausted her leave and the Company could not hold her job

      any longer.

   34. Nearly a year later, after the start of this litigation, the Company finally produced

      a copy of a letter dated April 30, 2018, stating that Plaintiff had been terminated

      because she had exhausted her leave for a continued absence and could not

      return to work – except that she could have returned to work with the reasonable

      accommodations she had requested in or around April 2018.

   35. Defendant’s requirement that Ms. Griego be able to do perform her “full duties”

      before she could return to work constitutes a 100 percent healed policy in

      violation of the ADA/ADAAA.

   36. Defendant’s insistence that Ms. Griego be able to perform her full duties as a

      condition for returning to work and then terminating her when she requested

      reasonable accommodation had the effect of discriminating on the basis of



                                             7
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 8 of 15




      disability.

   37. In requiring Ms. Griego to be able to perform her full duties, Defendant failed to

      provide individualized consideration and reasonable accommodation to Ms.

      Griego.

   38. By requiring Ms. Griego to perform her full duties as a condition for returning to

      work, Defendant violated its own Company policy, at all times relevant, of

      investigating and identifying “barriers that make it difficult for the applicant or

      employee to have an equal opportunity to perform his or her job.”

   39. By requiring Ms. Griego to perform her full duties as a condition for returning to

      work, Defendant violated its own Company policy, at all times relevant, of

      identifying “possible accommodations, if any, that will help to eliminate the

      limitation or barrier,” provided they were reasonable and did not impose undue

      hardship.

   40. By refusing to engage in the interactive process, Defendant violated its own

      Company policy, at all times relevant, of either making a reasonable

      accommodation or proposing alternative(s).

   41. In failing to provide individualized consideration, Defendant could not possibly

      have considered whether any accommodation would have imposed an undue

      hardship.

   42. The refusal of Defendant to engage in any process – much less an interactive

      one – to determine an appropriate accommodation so that Plaintiff could return to

      work resulted in her pretextual, discriminatory, and retaliatory termination.



                                             8
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 9 of 15




   43. It was apparent that Plaintiff was either disabled or “regarded as disabled” by

      Supervisor Duran, Manager Covieo, and HR manager Lopez.

   44. Clearly, it was this attitude of Defendant, its agents and employees vis-à-vis

      Plaintiff’s actual or perceived disability/impairment that was the only limiting

      factor regarding Plaintiff’s employment.

   45. Despite Plaintiff’s request for reasonable accommodations for her actual or

      perceived disabilities, Defendant, its agents and employees denied Plaintiff’s

      rights under the ADA/ADAAA and the Colorado Anti-Discrimination Act (CADA).

                        FIRST CLAIM FOR RELIEF
  DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA/ADAAA [42 U.S.C. §
    12112] AND COLORADO ANTI-DISCRIMINATION ACT [C.R.S. §24-34-402]

   46. Plaintiff incorporates by reference all preceding paragraphs as though fully set

      forth herein.

   47. Cancer is a disability because it substantially limits the major life activity of

      normal cell growth.

   48. From February 2018 to present, Plaintiff has been disabled under the

      ADA/ADAAA and the CADA because she was diagnosed with breast cancer.

      She thus has a record of impairment.

   49. Defendant, which is an employer within the meaning of the ADA/ADAAA and the

      CADA, was aware of Ms. Griego’s disability because she informed Defendant of

      her condition in February 2018, which was prior to Defendant’s adverse action of

      discharging Ms. Griego in or around May 2018.

   50. As set forth herein, Plaintiff was qualified for her position and was able to



                                              9
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 10 of 15




      perform the essential functions of her position with and without an

      accommodation.

   51. In or around April 2018, Plaintiff requested reasonable accommodation.

   52. Despite Plaintiff’s request for reasonable accommodation for her perceived or

      actual disabilities, Defendant, its agents, and employees denied Plaintiff’s

      statutory rights under the ADA/ADAAA and CADA.

   53. After Plaintiff provided Defendant with her physician’s Certification allowing her to

      return to work with light duty work restrictions for a limited period of time,

      Defendant failed and refused to engage in any “interactive process” with Plaintiff

      to determine a reasonable accommodation, which is contrary to the foregoing

      federal and state anti-discrimination laws and the Company’s own policy in place

      at the time.

   54. Defendant’s claim that Plaintiff needed to be 100 percent fully healed before she

      could return to work was a pretext and not supported by fact, resulting in the

      wrongful pretextual termination of Plaintiff in retaliation for asserting her rights

      under the foregoing federal and state anti-discrimination laws.

   55. Defendant’s claim that Plaintiff had abandoned her job was a pretext and not

      supported by fact, resulting in the wrongful pretextual termination of Plaintiff in

      retaliation for asserting her rights under the foregoing federal and state anti-

      discrimination laws.

   56. Defendant’s claim that it could not accommodate Plaintiff’s requested

      accommodation without undue hardship was a pretext and not supported by fact,



                                             10
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 11 of 15




      resulting in the wrongful pretextual termination of Plaintiff in retaliation for

      asserting her rights under the foregoing federal and state anti-discrimination

      laws.

   57. Because of Plaintiff’s disability and/or perceived disability, and/or the need to

      provide her with reasonable accommodation, Defendant unlawfully discharged

      Plaintiff in or around May 2018.

   58. Because of Plaintiff’s disability and/or perceived disability, and/or the Defendant’s

      failure to engage in the interactive process regarding her request for reasonable

      accommodation, Defendant denied Plaintiff her full disability benefit to which she

      was entitled under Defendant’s own Company policy in place at the time.

   59. The effect of the practices complained of in the foregoing paragraphs has been

      to deprive Ms. Griego of equal employment opportunities and otherwise

      adversely affect her status as an employee because of her disability.

   60. The unlawful employment practices complained of in the foregoing paragraphs

      were intentional.

   61. The unlawful employment practices complained of in the foregoing paragraphs

      were done with malice or with reckless indifference to Ms. Griego’s federal- and

      state-protected rights.

   62. Defendant’s actions directly and proximately caused damages incurred by Ms.

      Griego, entitling her to the remedies enumerated below.




                                             11
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 12 of 15




                       SECOND CLAIM FOR RELIEF
    RETALIATION IN VIOLATION OF THE ADA/ADAAA [42 U.S.C. § 12112] AND
         COLORADO ANTI-DISCRIMINATION ACT [C.R.S. §24-34-402]

   63. Plaintiff incorporates by reference all preceding paragraphs as though fully set

      forth herein.

   64. Plaintiff is a qualified individual with a disability due to her breast cancer

      diagnosis as detailed in the preceding paragraphs.

   65. Plaintiff’s requests for reasonable accommodation were protected activity under

      the ADA/ADAAA and CADA.

   66. Defendant’s refusal to engage in the interactive process, failure to restore

      Plaintiff to her job, and termination of her employment were adverse actions.

   67. In or around May 2018, Defendant retaliated against Ms. Griego by discharging

      her because she requested and required reasonable accommodation following

      her surgery for breast cancer.

   68. The effect of the practices complained of in the foregoing paragraphs has been

      to deprive Plaintiff of equal employment opportunities and otherwise adversely

      affect her status as an employee because of her disability.

   69. The unlawful employment practices complained of in the foregoing paragraphs

      were intentional.

   70. The unlawful employment practices complained of in the foregoing paragraphs

      were done with malice or with reckless indifference to Ms. Griego’s federal- and

      state-protected rights.

   71. Defendant’s actions directly and proximately caused damages incurred by Ms.



                                             12
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 13 of 15




      Griego, entitling her to the remedies enumerated below.

                      THIRD CLAIM FOR RELIEF
  FAILURE TO ACCOMMODATE IN VIOLATION OF THE ADA/ADAAA [42 U.S.C. §
    12112] AND COLORADO ANTI-DISCRIMINATION ACT [C.R.S. §24-34-402]

   72. Plaintiff incorporates by reference all preceding paragraphs as though fully set

      forth herein.

   73. Plaintiff is a qualified individual with a disability due to her breast cancer

      diagnosis as detailed in the preceding paragraphs.

   74. In or around April 2018, Plaintiff made several requests for reasonable

      accommodation for light duty work restrictions for a limited time period based on

      her physician’s FMLA Certification.

   75. Defendant failed to reasonably accommodate Ms. Griego’s physical limitations.

   76. Defendant failed to initiate or engage in the interactive process with Plaintiff in

      good faith in order to identify the precise limitations resulting from her disability

      and any potential accommodations that could overcome those limitations in

      violation of federal and state law, as well as its own Company policy in place at

      the time.

   77. Plaintiff has been subjected to discrimination by Defendant as described more

      fully in the Factual Allegations section of this Complaint.

   78. Defendant interfered with Plaintiff’s rights as described more fully in the Factual

      Allegations section of this Complaint.

   79. The effect of the practices complained of in the foregoing paragraphs has been

      to deprive Ms. Griego of equal employment opportunities and otherwise



                                             13
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 14 of 15




      adversely affect her status as an employee because of her disability.

   80. The unlawful employment practices complained of in the foregoing paragraphs

      were intentional.

   81. The unlawful employment practices complained of in the foregoing paragraphs

      were done with malice or with reckless indifference to Ms. Griego’s federal- and

      state-protected rights.

   82. Defendant’s actions violated the ADA/ADAAA and the CADA, and directly and

      proximately caused damages incurred by Plaintiff, entitling her to the remedies

      enumerated below.



                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays for an award of all relief requested

   herein and that this Court enter judgment in her favor and award her all relief as

   allowed by law, including, but not limited to, the following:

      a.     Actual economic losses on all claims allowed by law and in an amount to

      be determined at trial;

      b.     Compensatory and consequential damages including, but not limited to,

      damages for emotional distress, loss of reputation, humiliation, loss of enjoyment

      of life, and other pain and suffering on all claims allowed by law in an amount to

      be determined at trial;

      c.     Punitive damages on all claims allowed by law and in an amount to be

      determined at trial;



                                            14
Case 1:20-cv-00639-MEH Document 1 Filed 03/06/20 USDC Colorado Page 15 of 15




      d.    Pre-judgment and post-judgment interest at the statutory rate;

      e.    Attorney’s fees, costs and expenses; and

      f.    Such further relief as justice so requires.



       PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.



Dated: March 6, 2020

Plaintiff’s Address:
Joan V. Griego
9595 Pecos St., Lot 570
Thornton, CO 80260


                                                                   Respectfully submitted,


                                                                        s/ Malissa Williams
                                                                    Malissa Williams, Esq.
                                                                         MARATHON LAW
                                                              2701 Lawrence St., Ste. 111
                                                                        Denver, CO 80205
                                                                       Tel: (303) 704-1222
                                                E-mail: malissa@marathonlawdenver.com
                                                       Attorney for Plaintiff Joan V. Griego




                                           15
